Citation Nr: 0333852	
Decision Date: 12/04/03    Archive Date: 12/15/03	

DOCKET NO.  02-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellee was entitled to an apportioned share of 
the veteran's Department of Veterans Affairs (VA) disability 
compensation benefits prior to their divorce.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from January 1964 to 
May 1969.

This matter arises from a March 2002 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that granted the veteran's ex-spouse an 
apportioned share of his VA disability compensation benefits 
from January 1, 2002, to February 1, 2002.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105A (West 2002) regarding contested claims, 
the case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran is in receipt of disability compensation 
benefits at the 100 percent rate.

3.  From January 1, 2002, until February 1, 2002, the veteran 
received an additional dependency allowance for a spouse.

4.  The veteran and his ex-spouse were divorced on January [redacted], 
2002.

5.  At the time of the appellee's claim for an apportioned 
share of the veteran's VA disability compensation benefits, 
she was still married to the veteran.

6.  The veteran has not demonstrated financial hardship to 
warrant a denial of an apportionment of his disability 
compensation benefits to his spouse for the month of January 
2002.

7.  The appellee has demonstrated financial hardship to 
warrant an apportionment of the veteran's VA disability 
compensation benefits during the month of January 2002.


CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the appellee, 
his ex-wife, for the month of January 2002 have been met.  
38 U.S.C.A. §§ 5107, 5307 (West 2002); 38 C.F.R. §§ 3.450, 
3.451 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Apart from the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.    

In the present case, the Board finds that VA's redefined duty 
to assist has been 


fulfilled under the applicable statute and regulations.  VA 
must notify the appellant and his representative of evidence 
and information necessary to substantiate his claim, and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant was provided a statement of the case that 
informed him of the evidence used in conjunction with his 
claim, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  In 
addition, the record indicates that all relevant facts have 
been properly developed.  As such, all evidence necessary for 
an equitable disposition of the issue on appeal has been 
obtained.  VA, therefore, has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

II.  Apportionment of the Veteran's VA Disability 
Compensation

The veteran contends that his VA disability compensation 
benefits should not have been apportioned to his ex-wife for 
the month of January 2002.  He asserts that he had been 
reasonably contributing to his ex-wife's support prior to 
their divorce.

All or any part of the VA disability compensation payable on 
account of any veteran may be apportioned on behalf of the 
veteran's spouse if the spouse is not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's support.  38 U.S.C.A. § 
5307(a)(2); 38 C.F.R. § 3.450(a)(1).  A "special" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.451.  In this regard, where hardship is 
shown to exist, benefits may be specially apportioned between 
the veteran and his dependent spouse on the basis of the 
facts in the individual case, as long as it does not cause 
undue hardship to the other person's interest.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as (1) the amount 
of VA benefits payable, (2) other resources of income of the 
veteran and those dependents in whose behalf apportionment is 
claimed, and (3) special needs of the veteran and the 
apportionment claimant.  Id.

The facts in this case are as follows.  The veteran left his 
ex-wife on August [redacted], 2001.  The veteran and his ex-wife never 
reconciled; a judgment of divorce ultimately was finalized on 
January [redacted], 2002.

In December 2001, the veteran's ex-wife submitted a claim for 
an apportioned share of the veteran's VA disability 
compensation benefits.  In conjunction therewith, she 
submitted monthly income and expenses.  These indicated that 
her monthly expenses totaled $3,471.73, while her net monthly 
income totaled $1,157.68.  In contrast, the veteran submitted 
a statement of his income and expenses in April 2002.  This 
indicated that he had monthly income totaling $2,163, and 
monthly expenses totaling $1,539.  He also indicated that he 
had been contributing to her support; however, no proof of 
this was submitted.

As previously noted, the veteran and his ex-spouse were 
divorced on January [redacted], 2002.  Thus, he was entitled to a 
dependency allowance for his ex-spouse through the end of 
that month.  See 38 C.F.R. § 3.501(d)(2) (2003).  
Coincidentally, if the appellee was entitled to an 
apportioned share of the veteran's VA disability compensation 
benefits, such entitlement would conclude concurrently with 
the veteran's entitlement to an additional dependency 
allowance based upon their marriage.

The veteran's ex-spouse was awarded $124 for the month of 
January 2002.  This was in the form of an apportionment.  
This also was an amount equal to that which the veteran was 
entitled to receive for a dependent spouse.  Given that the 
veteran's ex-spouse demonstrated need for an apportioned 
share of the veteran's VA disability compensation benefits, 
and because the veteran has not demonstrated that the 
apportionment of his benefits for the month of January 2002 
in the amount of $124 resulted in his undue financial 
hardship, the Board finds no reasonable basis to deny 


the ex-spouse an apportioned share of the veteran's VA 
disability compensation benefits for the month of January 
2002.  See 38 C.F.R. §§ 3.450, 3.451.  As such, an 
apportionment of the veteran's VA disability compensation 
benefits in the amount of $124 for the month of January 2002 
was warranted.


ORDER

The appeal is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




 

